Authorization for Internet Communications
The examiner encourages Applicant to submit an authorization to communicate with the examiner via the Internet by making the following statement (from MPEP 502.03):
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Please note that the above statement can only be submitted via Central Fax, Regular postal mail, or EFS Web (PTO/SB/439).
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well.  It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a 

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable under Ture et al. (U.S. PG PUB 2007/0209080) in view of Feigenbaum et al. (U.S. PG PUB 2007/0104326) and Braun et al. (U.S. PG PUB 2018/0121307.
Regarding claim 1, Ture teaches a method comprising: 
receiving, at a server, a request for data from at least one service available via an Application Program Interface (API) (see ¶ [0146] “Request being passed in. An authorization plug-in serves as a manager for both the query filter plug-in interface and a query time authorization result filter plug-in. The AuthorizationManager interface can be initialized with parameter values configured from an Admin tool. The AuthorizationManager can also serve as a factory for the query filter and result filter plug-ins.”); 
determining, at the server, a Uniform Resource Locator (URL) for the at least one service based on the received request (see ¶ [0093] “The custom application then can build a query filter using that set of attribute values and send that query to the backend. The application can optionally rewrite the display URL if the URL is session specific.”); 
and retrieving the requested data based on the processed request (¶ [0083] “A SES system 102 can utilize the text index of a database 108, as is illustrated in the exemplary configuration 100 of FIG. 1. In one embodiment, a database application accepts documents and generates the lists and other elements useful for text searching. An API allows a user to submit queries, such as text queries, to search documents based on, for example, keywords. The SES system can utilize components such as crawlers 110 to locate and return the appropriate data, such as by locating a Web site and returning contents of a page matching a query, as well as determining the URLs on the page, fetching the next set of URLs, and so on. These crawlers may not only be pointed to Web sites, but can be pointed to databases, applications, or any place else where data is available.” and ¶ [0179] “In one embodiment, a pattern match is based on the information from the categories such as provider, user, and query. The provider information can be defined through an admin tool and retrieved from database, the information being refreshed if there is any change. Each provider can have a single instance object for the whole query application. The end user information can be fetched based on a query http request such as browser/agent type, browser host name or IP, browser language setting, and previous cached information from login. Some user account information can be retrieved through a security plug-in from OID or other LDAP directory. The query information can be fetched based on the current http request. The query information can include, for example, the query string, current source tab name, info source group ID, query language, etc.”).
transmitting, via a communications network coupled to the server, the data retrieved by the processing of the request (see ¶ [0177] “For each triggering word, the query can be transformed into a URL that includes any appropriate user, session, and security information necessary to access the appropriate enterprise content 2514. The results then are received from the provider(s) and transmitted to the user as suggested content 2516.”). 
Ture does not expressly disclose processing the request for the data for the at least one service via the API based on the generated URL at a service provider system by discarding the one or more parameters added to the URL.
However, Feigenbaum teaches processing the request for the data for the at least one service via the API based on the generated URL at a service provider system by discarding the one or more parameters added to the URL (see ¶ [0014] “It is yet another object of the invention to perform a transforming the information step comprising any one of the further steps consisting of looking-up a DNS CNAME, reordering query parameters, removing one or more query parameters, including HTTP headers, adding additional query parameters, including POST request data, including http basic authentication information, or prompting a user for the additional information”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture by adapting the teachings of Feigenbaum to manage requests for resources via URL query (see ¶ [0005] of Feigenbaum).
Ture and Feigenbaum do not expressly disclose generating, at the server, one or more monitoring parameters for a monitoring system based on the received request to monitor processing of the received request;
adding, at the server, the generated one or more monitoring parameters to the URL;
monitoring, at the monitoring system, the added one or more monitoring parameters of the URL by categorizing or filtering the received request and outputting a monitoring report.

adding, at the server, the generated one or more monitoring parameters to the URL (see ¶ [0083] “The monitored attributes can include one or more of user processing time, system processing time, native memory utilization, virtual memory utilization, socket utilization, file utilization, or thread utilization. The computer process can be a first instance, among multiple instances, of the application. As another example, the computer process can be a child process of a given instance.”);
monitoring, at the monitoring system, the added one or more monitoring parameters of the URL by categorizing or filtering the received request (see ¶ [0059] “The formats in the query parameters column 702 enable the query submitter to request historical data, live data, or a combination of historical and live data. For example, a query can be received in a format 706 that includes a "to" timestamp ("toTS", to-timestamp) and a "from" timestamp ("fromTS", from-timestamp), with the to-timestamp being greater than the from-timestamp and both the to-timestamp and the from-timestamp being greater than zero. In response to receiving a query matching the format 706, monitoring samples collected within the range starting at a time corresponding to the to-timestamp and ending at a time corresponding to the from-timestamp can be returned (e.g., a time period 710 corresponding to a range of "[fromTS, toTS]").”) and outputting a monitoring report (see ¶ [0027] “As described in more detail below, the server 102 can collect, retrieve, and provide monitoring data to the client 104 in an efficient manner, and can provide a same interface and a same type of stream of monitoring data to the client 104, regardless of whether the monitoring data query is for historical, live, or future data. For example, streamed data can be appended to the query result 140 and can be provided to the client 104 as a single stream. The administrator does 

Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture and Feigenbaum by adapting the teachings of Braun to monitor and troubleshoot application performance with regards to resource consumption by application processes of resources such as memory, processing time, disk use, and other resources (see ¶ [0160] of Braun).
Regarding claim 2, Ture teaches wherein the categorizing or filtering comprises: categorizing or filtering the request without parsing one or more terms of the URL for the API (see ¶ [0172] “Further, it is not necessary to write systems that have to parse and consume these fixed templates that are coming in, as this is just a URL packet that can easily be made to work with servlets, JSPs, etc.”).

Regarding claim 3, Ture teaches wherein the categorizing or filtering comprises: categorizing or filtering the request by a type of the at least one service (see ¶ [0093] “These are the values for the security attributes stamped per document during the crawl. The custom application then can build a query filter using that set of attribute values and send that query to the backend. The application can optionally rewrite the display URL if the URL is session specific.”).

Regarding claim 4, Ture does not expressly disclose further comprising: when the adding the one or more parameters exceeds a predetermined URL length, generating, at the server, a unique identifier to be used as the one or more parameters; and adding, at the server, the generated unique identifier to the URL.
However, Feigenbaum teaches further comprising: when the adding the one or more parameters exceeds a predetermined URL length, generating, at the server, a unique identifier to be used as the one or more parameters (see ¶ [0012] “Then, obtaining a key generating policy and generating a first unique URA key based on the key generating policy and the first URA.”); and adding, at the server, the generated unique identifier to the URL.


Regarding claim 5, Ture does not expressly disclose further comprising: storing, at a storage device communicatively coupled to the server, the generated unique identifier that includes the one or more generated parameters.
However, Feigenbaum teaches further comprising: storing, at a storage device communicatively coupled to the server, the generated unique identifier that includes the one or more generated parameters (see ¶ [0052] “The program stores the annotation associated with this canonicalized key 808. In FIG. 8B, a user 855 finds the above annotation 851 and wishes to see the referenced web page. The program uses the stored canonicalized key 856 to generate 853 all of the original HTTP POST request 852 which successfully retrieves the original encyclopedia entry 854 for the user”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture by adapting the teachings of Feigenbaum to manage requests for resources via URL query (see ¶ [0005] of Feigenbaum).

Regarding claim 6, Ture does not expressly disclose further comprising: when the adding the one or more parameters exceeds a predetermined URL length and the one or more parameters have been previously generated, retrieving the generated unique identifier from the storage device; and adding, at the server, the generated unique identifier to the URL.
However, Feigenbaum teaches further comprising: when the adding the one or more parameters exceeds a predetermined URL length and the one or more parameters have been previously generated, retrieving the generated unique identifier from the storage device (see ¶ [0048] “FIG. 4 depicts an example implementation of the invention, as it responds to a user's 315 request 401 to generate a canonicalized key for an HTTP POST request 402. A profile 404 is located 403 in an arbitrary store 415. This figure demonstrates a profile which uses DNS CNAME resolution 405 the inclusion of selective parts 
 adding, at the server, the generated unique identifier to the URL (see ¶ [0050] “In FIG. 6B, the other path is taken: the key is found in the cache 604 and the page contents are directly returned to the user 606. Thus, a profile generates consistent keys from disparate URLs, allowing the cache server to correctly realize when two different URL requests map to the same web page content.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture by adapting the teachings of Feigenbaum to manage requests for resources via URL query (see ¶ [0005] of Feigenbaum).

Regarding claim 7, Ture does not expressly disclose wherein the generating the unique identifier comprises: generating, at the server, the unique identifier using a hash function without synchronization with the storage device.
However, Feigenbaum teaches wherein the generating the unique identifier comprises: generating, at the server, the unique identifier using a hash function without synchronization with the storage device (see ¶ [0056] “An HTTP request for some password-protected websites contains a hashed combination of the username and password for that site. A policy can specify that this information be included in the key, such that in can be resent in future requests to re-authenticate the user”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture by adapting the teachings of Feigenbaum to manage requests for resources via URL query (see ¶ [0005] of Feigenbaum).

Regarding claim 8, Ture teaches a method comprising: 
receiving, at a server, a Uniform Resource Locator (URL) request including at least a first parameter defined in an Application Program Interface (API) provided by the server (see ¶ [0146] “Request being passed in. An authorization plug-in serves as a manager for both the query filter plug-in interface and a query time authorization result filter plug-in. The AuthorizationManager interface can be 
 and at least a second parameter not defined in the API (see ¶ [0147] “These can be used to construct a user-defined query filter string to be added to the Text query. For example, if "resp" is a grant security attribute for responsibilities and if User1 is logged in, then QueryFilterPlugin.getSecurityValues("resp") should return an array of values corresponding to the responsibilities of User1. These values can be used to build a filter to return the documents authorized for User1 and her responsibilities.”);
 monitoring, at the monitoring system communicatively coupled to the server, the categorized or filtered URL request as it is processed by the server (see ¶ [0147] “A query plug-in interface can return the security attributes values that correspond to the currently logged in end-user. These can be used to construct a user-defined query filter string to be added to the Text query. For example, if "resp" is a grant security attribute for responsibilities and if User1 is logged in, then QueryFilterPlugin.getSecurityValues("resp") should return an array of values corresponding to the responsibilities of User1. These values can be used to build a filter to return the documents authorized for User1 and her responsibilities.”);
transmitting, via a communications network coupled to the server, the data retrieved by the processing the URL request (see ¶ [0177] “For each triggering word, the query can be transformed into a URL that includes any appropriate user, session, and security information necessary to access the appropriate enterprise content 2514. The results then are received from the provider(s) and transmitted to the user as suggested content 2516.”).
Ture does not expressly disclose 
discarding, at the server, the second parameter prior to processing the URL request by the API;
retrieving data, at the server, by processing, the URL request by the API using the first parameter.
However, Feigenbaum teaches 
discarding, at the server, the second parameter prior to processing the URL request by the API (see ¶ [0014] “It is yet another object of the invention to perform a transforming the information step 
retrieving data, at the server, by processing, the URL request by the API using the first parameter (see ¶ [0052] “A profile generates a key that contains enough information beyond the URL to make the URL uniquely identify specific web page content. The citation program can use the additional information in the key to generate an HTTP request that will correctly retrieve the originally referenced web page”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture by adapting the teachings of Feigenbaum to manage requests for resources via URL query (see ¶ [0005] of Feigenbaum).

Ture and Feigenbaum do not expressly disclose 
wherein the second parameter is a monitoring parameter to be monitored by a monitoring system communicatively coupled to the server; 
categorizing or filtering, at the monitoring system, the URL request for processing based upon the second parameter;
and outputting a monitoring report.

However, Braun teaches wherein the second parameter is a monitoring parameter to be monitored by a monitoring system communicatively coupled to the server (see ¶ [0022] “The monitoring sampler 114 can collect a sample of monitoring data for a process and store the sample in memory 118 in a sample buffer 120. The monitoring sampler 114 can query the operating system of the server 102 to obtain some or all monitoring data. Collected monitoring data can be based on resource allocation information 122 that can be obtained for a process.” see ¶ [0058] “A query for monitoring data can include an application identifier, an instance identifier, a process identifier, and a set of one or more time range related query parameters in one of the query formats included in the query parameters column 702.”); 

and outputting a monitoring report (see ¶ [0027] “As described in more detail below, the server 102 can collect, retrieve, and provide monitoring data to the client 104 in an efficient manner, and can provide a same interface and a same type of stream of monitoring data to the client 104, regardless of whether the monitoring data query is for historical, live, or future data. For example, streamed data can be appended to the query result 140 and can be provided to the client 104 as a single stream. The administrator does not have to submit multiple, separate queries for historical and live data, for example, or process different results from multiple, separate queries.”).
Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the teachings of Ture and Feigenbaum by adapting the teachings of Braun to monitor and troubleshoot application performance with regards to resource consumption by application processes of resources such as memory, processing time, disk use, and other resources (see ¶ [00160] of Braun).

Regarding claim 9, Ture teaches wherein the categorizing or filtering comprises: categorizing or filtering the request by a type of service based on the second parameter (see ¶ [0125] “When a query is subsequently received from the user, the values for the security filters can be obtained from the authorization modules 1306. The security query then can be appended automatically to the original user query. For a user searching using a keyword, the query can be appended with security attribute information such as c=$date and d=$userID, for example. This tagging of the query with security 
	Regarding claim 10, is an independent system claim corresponding to claim 1 above, and it is rejected for the same reasons as claim 1 above.
	Regarding claims 11-16, is a system claim corresponding to claim 2-7 above, and it is rejected for the same reasons as claims 2-7 above.
	Regarding claim 17, is an independent system claim corresponding to claim 8 above, and it is rejected for the same reasons as claim 8 above.
	Regarding claim 18, is a system claim corresponding to claim 9 above, and it is rejected for the same reasons as claim 9 above.


Response to Arguments
Applicant's arguments filed 6/28/2021 have been fully considered but they are not persuasive. In regards to 103 rejections, applicants argue that Braun does not disclose adding the generated monitoring parameters to a URL and merely recites storing monitoring attributes. Applicants argues that Brauch does not disclose categorizing or filtering a URL request for processing based on a parameter, but merely discloses a query submitter requesting live data.

Examiner disagrees. Here, applicant is arguing the references individually, whereas the rejection is based on the combination of the cited references where all of the features of the secondary reference need not be bodily incorporated into the primary reference (see In re Keller, 642 F.2d 413, 425 (CCPA 1981)) and the artisan is not compelled to blindly follow the teaching of one prior art reference over the other without the exercise of independent judgment (see Lear Siegler, Inc. v. Aeroquip Corp., 733 F.2d 881, 889 (Fed. Cir. 1984)).

As mentioned in examiner interview record dated 6/29/2021, describes how the prior art teaches the claimed limitations. Ture teaches parameters to a URL (see para 169,179), and categorizing or filtering of 

In other words, this is a combination of familiar elements according to known methods with predicable results. See KSRInt'l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (“The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.”). Additionally, the Supreme Court made clear that when considering obviousness, “the analysis need not seek out precise teachings directed to the specific subject matter of the challenged claim, for a court can take account of the inferences and creative steps that a person of ordinary skill in the art would employ.” KSR, 550 U.S. at 418. Furthermore, the skilled artisan is “a person of ordinary creativity, not an automaton,” and this is a case in which the skilled artisan would “be able to fit the teachings of multiple patents together like pieces of a puzzle.” KSR, 550 U.S. at 421. 


Support for Amendments and Newly Added Claims
Applicants are respectfully requested, in the event of an amendment to claims or submission of new claims, that such claims and their limitations be directly mapped to the specification, which provides support for the subject matter.  This will assist in expediting compact prosecution.  MPEP 714.02 recites: “Applicant should also specifically point out the support for any amendments made to the disclosure. See MPEP § 2163.06. An amendment which does not comply with the provisions of 37 CFR 1.121(b), (c), (d), and (h) may be held not fully responsive. See MPEP § 714.”  Amendments not pointing to specific support in the disclosure may be deemed as not complying with provisions of 37 C.F.R.  1.121(b), (c), (d), 
Interview Requests
In accordance with 37 CFR 1.133(a)(3), requests for interview must be made in advance.  Interview requests are to be made by telephone (571-270-7848) call or FAX (571-270-8848).  Applicants must provide a detailed agenda as to what will be discussed (generic statement such as “discuss §102 rejection” or “discuss rejections of claims 1-3” may be denied interview).  The detail agenda along with any proposed amendments is to be written on a PTOL-413A or a custom form and should be faxed (or emailed, subject to MPEP 713.01.I / MPEP 502.03) to the Examiner at least 5 business days prior to the scheduled interview. Interview requests submitted within amendments may be denied because the Examiner was not notified, in advance, of the Applicant Initiated Interview Request and due to time constraints may not be able to review the interview request to prior to the mailing of the next Office Action.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARINA YUN whose telephone number is (571)270-7848.  The examiner can normally be reached on Mon, Weds, Thurs, 9-4.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Carina Yun
Patent Examiner
Art Unit 2194



/CARINA YUN/Examiner, Art Unit 2194                                                                                                                                                                                                        

/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194